233 F.3d 38 (1st Cir. 2000)
GOYA FOODS, INC., Plaintiff, Appellee,v.LILIANE UNANUE and KALIF TRADING, Inc., Defendants, Appellants.ULPIANO UNANUE-CASAL, a/k/a CHARLES UNANUE, Defendant.GOYA FOODS, INC., Plaintiff, Appellee,v.ULPIANO UNANUE-CASAL, a/k/a CHARLES UNANUE Defendant, Appellant.LILIANE UNANUE and KALIF TRADING, INC., Defendants.
No. 98-1554, No. 99-2057, No. 99-1308, No. 99-2211, No. 99-1307, No. 98-1553, No. 99-2056, No. 99-2212.
United States Court of Appeals, For the First Circuit.
Argued Aug. 2, 2000.Decided November 28, 2000.

APPEALS FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO.
Hon. Jose Antonio Fuste, U.S. District Judge.[Copyrighted Material Omitted]
Jan Alan Brody with whom Roger Juan Maldonado, Jared Forminard and Balber  Pickard Battistoni Maldonado & Van Der Tuin, PC were on consolidated brief for  defendants Liliane Unanue and Kalif Trading, Inc.
Ulpiano Unanue-Casal, a/k/a Charles Unanue, pro se.
David J. Eiseman, Jose-Manuel A. de Castro and Golenbock, Eiseman, Assor & Bell  on consolidated brief for defendant Ulpiano Unanue-Casal, a/k/a Charles Unanue.
Ira Brad Matetsky, Legal Department, Goya Foods, Inc., with whom Arturo J.  Garcia Sola and McConnell Valdes were on consolidated brief for plaintiff.
Before Selya, Circuit Judge, Wallace,* Senior Circuit Judge, and Boudin, Circuit Judge.
BOUDIN, Circuit Judge.


1
This case involves an effort by a judgment creditor to  reach both certain assets of the debtor nominally owned by the debtor's wife,  and all assets owned by the debtor's alleged corporate "alter ego," Kalif  Trading, Inc. The judgment creditor is Goya Foods, Inc., a major business  founded in the 1930s which is now a Delaware corporation with its principal  place of business in New Jersey. The debtor is Ulpiano Unanue-Casal, known as  Charles, and his bankruptcy estate. The factual background and prior proceedings  are as follows.


2
From the late 1940s until 1969, Charles served as one of the chief officers of  Goya, a company founded by his father. In June 1969, in a quarrel among family  members, Charles was dismissed and litigation ensued. As a result of settlements  in 1972 and 1974, Charles received more than $4 million from Goya and, in  exchange, gave up his interest in Goya. Charles also agreed not to bring any  further claim or suit regarding his father's will or estate. The agreement  provided for liquidated damages of twice the winning side's litigation expenses,  including attorney's fees, if any signatory wrongfully initiated new litigation  against another signatory.


3
In 1987, Charles made a claim for a share of the inheritance from his parents,  and litigation in New Jersey state court followed, with his brothers seeking a  declaration that Charles had no interest in either his father's estate or his  inter vivos trust. In 1990, while the New Jersey litigation proceeded, Charles  filed for bankruptcy in Puerto Rico, and his bankruptcy estate thereafter became  a party to the New Jersey litigation. In February 1995, the New Jersey court  entered a judgment against both Charles and his estate for about $6.9 million,  representing liquidated damages for Goya, a signatory of the 1974 settlement  that Charles had violated by making his inheritance claims.1


4
Meanwhile, prior to this New Jersey judgment, Goya had begun adversary  proceedings in Charles' bankruptcy case in Puerto Rico, asserting that Charles  was concealing his own assets under the names of his wife, Liliane, and two  other companies, Emperor Equities, Inc., a Delaware corporation wholly owned by  Liliane, and Kalif Trading, a Panamanian corporation which was organized by  Charles.2 On September 12, 1995, the bankruptcy court dismissed Charles'  bankruptcy case without granting him a discharge. In re Unanue-Casal, No.  90-04490, slip op. at 5 (Bankr. D.P.R. Sept. 12, 1995).


5
In November 1995, nine months after obtaining the New Jersey judgment for $6.9  million, Goya brought the present action in federal district court in Puerto  Rico against Charles, Liliane, and Kalif Trading, seeking to enforce the New  Jersey judgment against Charles and against properties that Goya claimed  belonged to Charles but were held in the name of Liliane or Kalif Trading. A  ten-day bench trial ensued in the district court in July 1997, and both Charles  and Liliane testified. On October 31, 1997, the court filed a lengthy decision  in Goya's favor, Goya Foods, Inc. v. Unanue-Casal, 982 F. Supp. 103 (D.P.R.  1997). Clarifying amendments to the judgment followed on March 10 and December  14, 1998.


6
The district court concluded that Charles was the true owner of specified cash,  securities and various real properties held in the names of Liliane, Emperor  Equities, and Kalif Trading. The court rejected as false assertions by Charles  and Liliane that Kalif Trading was owned by a wealthy Arab (who did not appear  at trial), and that a supposed fortune inherited by Liliane from her family  accounted for various of the real properties held in her name.


7
The judgment, as finally amended, determined that Kalif Trading was Charles'  alter ego and was therefore responsible for the New Jersey judgment to the full  extent of its assets. As for Liliane, the court's judgment provided that Goya  could execute only against the following: (1) the proceeds of the Sutton House  apartment Liliane had earlier owned in New York but since sold; (2) "any  residence registered to her name, including the Fuengirola, Malaga, Spain villa,  and the Paris apartment";3 and (3) the stock of Emperor Equities, all of which  was held in Liliane's name, and which the court directed Liliane to deposit with  the court.


8
Charles, Liliane and Kalif Trading have now appealed from the district court's  judgment. They contest the findings of fact and legal conclusions that led the  district court to impose liability for the New Jersey judgment on property held  in the name Liliane, Kalif Trading and Emperor Equities. They also contend that  the statute of limitations and a contractual release debar Goya's claims and say  that the district court committed various procedural errors. We consider the  merits of those arguments that have not been forfeited.


9
1. Kalif Trading. It is easiest to begin with the district court's treatment of  Kalif Trading, an off-shore company that Charles organized in 1979 and for which  he and Liliane have had general power of attorney since incorporation. In  November 1980, Charles transferred over $1 million to Kalif Trading in assets  from his own securities account. At about this time, he ceased to pay alimony to  a former wife and also stopped paying taxes, claiming that he no longer had any  income or assets. In August 1983, Kalif Trading was also given title of a  penthouse apartment in Puerto Rico previously held by Emperor Equities and  apparently acquired with Charles' assets.


10
At trial, Charles claimed that Kalif Trading was owned by one Mohammed Kalif,  but the court found that there was no evidence that Mohammed Kalif existed (he  did not appear at trial), and that the company was a vehicle used by Charles to  conceal his own assets. This finding was supported not only by Charles'  effective control of the assets, but also by his use of Kalif Trading's bank  accounts to pay hundreds of thousands of dollars in bills for Charles and his  wife, by the transfer of assets from Charles to Kalif Trading, and by the timing  of Kalif Trading's creation.


11
In imposing liability on Kalif Trading, the district court applied New York law,  after finding that Puerto Rico courts would apply a "most significant contacts"  test, A.M. Capen's Co. v. American Trading & Prod. Corp., 74 F.3d 317, 320 (1st  Cir. 1996), and that New York's contacts with transactions involving Kalif  Trading were greater than those of any other relevant jurisdiction. The brief  filed for Liliane and Kalif Trading does not dispute the decision to apply New  York law; Charles does so in his reply brief, but his arguments are terse,  unpersuasive and too late. Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349, 354  (1st Cir. 1992).4


12
Under New York law, the corporate veil may be disregarded where the challenger  shows two facts: (1) complete domination of the corporation by its alleged alter  ego, and (2) use of that domination to commit a fraud or wrong against the  plaintiff. Morris v. New York State Dep't of Taxation & Fin., 623 N.E.2d 1157,  1160-61 (N.Y. 1993); see also New York v. Easton, 647 N.Y.S.2d 904, 908 (N.Y.  Sup. Ct. 1995). Although veil piercing is usually employed to make an individual  or a corporate parent liable for the debts of a corporation, so-called "reverse  piercing" (which makes the corporation liable for the debts of its owner or  parent) is allowed under New York law where the assets at issue are held by the  target corporation and the liability is that of the individual who dominates the  corporation and is using it to perpetrate a fraud or wrong. Wm. Passalacqua  Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 138 (2d Cir. 1991).


13
It may be open to dispute whether Kalif Trading was initially formed for the  purpose of shielding assets from Goya. Although the district court's decision so  suggests, New York law requires "clear and convincing" evidence of such fraud,  Lowendahl v. Baltimore & Ohio R.R. Co., 287 N.Y.S. 62, 76 (N.Y. App. Div.),  aff'd, 6 N.E.2d 56 (N.Y. 1936), and such evidence seems lacking because Kalif  Trading's formation and the transfer of Charles' assets to it took place after Charles' original litigation with Goya had been settled (in 1972 and 1974) and  before Charles made his 1987 claim for a share of his parents' estate.


14
Nevertheless, even if Kalif Trading's origin is not tainted by fraud, New York  still permits veil piercing where the corporate vehicle is being used to inflict  "wrongful or inequitable consequences." TNS Holdings, Inc. v. MKI Sec. Corp.,  703 N.E.2d 749, 751 (N.Y. 1998). New York courts have held that this test can be  satisfied when a corporation is "a mere shell dominated and controlled by  another for the latter's own purposes."5 Guptill Holding Corp. v. New York,  307 N.Y.S.2d 970, 973-74 (N.Y. App. Div. 1970), aff'd, 292 N.E.2d 782 (N.Y.  1972), is inapposite here because, given Charles' denial of ownership of Kalif  Trading, there is no easy way for Goya to levy directly on Charles' formal  ownership interest in Kalif Trading.


15
There is ample proof that Kalif Trading is effectively the alter ego of  Charles--who created it, initially funded it with his own assets, managed it,  and paid his own and his wife's expenses with its assets. Whether or not it was  originally created to shield assets from creditors, it is not a business  separate from Charles, and there is no indication it has any owners other than  Charles. It appears to us, as to the district court, to be nothing other than  Charles himself under another name, and therefore under New York law it is  permissible to strip away the corporate fig leaf.


16
2. Assets in Liliane's Name. The claim as to Liliane's assets is more  complicated. In 1968, Liliane and Charles took joint title to an apartment in  San Juan, Puerto Rico, and in 1971, during the earlier round of litigation  between Charles and Goya, the title to the apartment was transferred to Emperor  Equities, Inc., a Delaware corporation wholly owned by Liliane. During and after  1972, the year in which Charles received the first installment of payments from  Goya, Liliane and Emperor Equities developed a pattern of real estate  acquisitions in which they obtained title to other luxury residences in Puerto  Rico, New York, France, and Spain.


17
At trial, Liliane claimed that these properties had been acquired with assets  provided by her once wealthy Bulgarian family. However, the district court  concluded that this story was untrue, being uncorroborated and inconsistent with  other evidence. It also concluded that the properties in question had been  purchased by Charles, who used and enjoyed all of the residences "and in many  occasions referred to them as his own in letters to third parties." Goya Foods,  982 F. Supp. at 112. In substance, the court found that Charles was "hiding his  assets in the name of his wife for the purpose of impairing his creditors." Id.


18
Liliane's brief makes no persuasive attack on the district court's findings,  which we find were adequately supported. Rather, the brief concentrates its  criticism on the district court's theory of liability. Because the district  court described Liliane as Charles' "alter ego" in relation to the acquisitions,  Liliane says that the district court wrongly applied to a human being a theory  that is only valid in relation to corporations. See, e.g., Werner-Jacobsen v.  Bednarik, 946 P.2d 744, 747-48 (Utah Ct. App. 1997) ("An individual cannot be  the 'alter ego' of another."). Further, says Liliane, property held in her name  belongs to her "even if it were assumed that Liliane obtained her properties  with Charles' money and not with her own . . . ."


19
The district court's use of the "alter ego" language to describe the  relationship between Charles and Liliane may be inapt--no New York decision  appears to use it in such circumstances--and in New York the property of one  spouse certainly is not automatically subject to seizure for the debts of the  other spouse. But New York courts have used the equitable theory of  "constructive trust" to allow a third-party creditor to execute judgment on  assets nominally owned by someone other than the debtor but, based on the  court's findings, actually owned by the debtor himself.6 It appears to us  that, in using the alter ego language, the district court meant only that the  properties in question were Charles' property but were merely held in his wife's  name.


20
In some circumstances, even an intended transfer of ownership can be set aside.  For example, if a specific transfer from one spouse to another were made without  consideration to defraud a creditor, a different set of New York doctrines  ("actual or constructive fraud") could be invoked, see Scola v. Morgan, 412  N.Y.S.2d 893, 895 (N.Y. App. Div. 1979); 30 N.Y. Jur. 2d Creditors' Rts. &  Remedies  300-71 (1997); but in this case there are no detailed findings with  respect to each of the individual transactions at issue that would establish  fraudulent intent, see In re Montclair Homes, 200 B.R. 84, 96 (E.D.N.Y. 1996),  or constructive fraud, see N.Y. Debtor & Creditor Law  273-75 (McKinney 1990),  nor did the district court purport to make such findings.


21
However, under the theory of constructive trust, no such specific findings are  required if the purchases were with Charles' own funds, the transfers of title  to Charles' wife Liliane were merely nominal, and the parties intended that  Charles continue to possess beneficial ownership of the properties. See Bankers  Sec. Life Ins. Soc'y v. Shakerdge, 406 N.E.2d 440, 440 (N.Y. 1980). This, in  substance, is what the district court found. It does not make Liliane personally  liable for her husband's debts; but it does mean that the property which he  beneficially owns but which happens to be held in her name can be reached  through the constructive trust doctrine for the benefit of his creditors.


22
Here, the circumstantial evidence of an implicit understanding is strong. The  timing of the transactions in relation to prospective litigation, Charles'  continued treatment of the properties as his own, the parallels to the deceptive  operation of Kalif Trading, and the inferences to be drawn from Liliane's  baseless claim that the properties were paid for with family funds all  contribute to the conclusion that the real estate in question was Charles' and  not Liliane's. Given that Charles and Liliane's "agreement" could be inferred  from the circumstances, see In re Estate of Knappen, 655 N.Y.S.2d 110, 111-12  (N.Y. App. Div.), cert. denied, 683 N.E.2d 335 (N.Y. 1997), there is enough to  sustain the district court's assessment of the situation under a clear error  standard.


23
Two New York cases, not cited by the parties, make clear that a constructive  trust is not automatically justified to undo a property transfer between spouses  even when the purpose of the transfer (in each case, one involving the marital  residence) is to protect against present or future claims by the creditors of  the transferring spouse.7 However, those cases are distinguishable, for they  involved what the New York courts found to be genuine transfers that occurred  without an understanding between the parties that the property would remain that  of the transferring spouse. In our case, by contrast, the thrust of the district  court's findings is that ownership was conveyed in name only.


24
This lack of an effective conveyance (and the resulting applicability of  constructive trust theory) also answers the argument of Charles and Liliane that  the statute of limitations bars the effort to reach property held in Liliane's  name. Although the New York statute of limitations requires that suit based on  fraudulent conveyance be brought within six years of the transfer or two of  discovery (actual or constructive) of the fraud, Wall St. Assocs. v. Brodsky,  684 N.Y.S.2d 244, 248 (N.Y. App. Div. 1999), that is not the theory of recovery.  In the case of a constructive trust, the limitations period (six years, Maric  Piping, Inc. v. Maric, 705 N.Y.S.2d 684, 685 (N.Y. App. Div. 2000)) begins to  run only when "the wrongful withholding" occurs, Augustine v. Szwed, 432  N.Y.S.2d 962, 965 (N.Y. App. Div. 1980); accord Whalen v. Gerzof, 564 N.E.2d  656, 657 (N.Y. 1990), and the original date of transfer is not relevant.


25
The district court's rationale justifies its judgment to the extent that it  recognizes Goya's right to execute against the identified real property held in  Liliane's name, specifically, the three named properties in New York, Paris, and  Malaga. However, despite its broad literal wording, Goya Foods, 982 F. Supp. at  112, we do not construe the district court judgment as extending to any  residence held in Liliane's name that has not yet been identified in this  litigation. The constructive trust doctrine cannot easily be applied to property  whose identity and circumstances of acquisition are unknown.


26
3. Emperor Equities. Next, we consider the various issues raised by Liliane's  ownership of Emperor Equities. One set of the real properties at issue were  three condominium apartments in Puerto Rico. One was acquired by Charles in  1968, title being taken in the joint names of Charles and Liliane; in 1971,  during Charles' litigation with Goya, this property was transferred to Emperor,  a corporation whose sole shareholder was Liliane. Two further condominiums in  San Juan were acquired in 1972, after Charles received a large initial payment  from Goya. They too became properties of Emperor. One was transferred in 1983 to  Kalif Trading, but the other remained in Emperor's name until being sold to a  third party in 1991.


27
Despite its involvement in Charles' and Liliane's real estate transactions,  Emperor was not named as a defendant in Goya's district court action seeking to  reach assets of Charles held in the names of third parties. Liliane says that  this is because Emperor was a Delaware corporation and, as this was also true of  Goya, naming Emperor as the defendant would have destroyed diversity  jurisdiction. Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806). Liliane  says that it was an error for the district court to order Emperor, a non-party  to the litigation, to forfeit its property, since Emperor was not itself a party  to the case.


28
The short answer is that the district court judgment did not purport to reach  properties held by Emperor at all. Instead, as clarified by the amended judgment  of December 14, 1998, the district court directed that the "stock certificates  and shares" of Emperor held by Liliane (it is unclear why both words were used)  should be deposited with the court so that they could be used to satisfy the  judgment. Such a judgment was within the district court's power, for Liliane was  a party to the case, and reaching securities that she owns does not require that  the securities' issuer be a party.


29
4. Miscellany.  There remain two other arguments of importance. First, in his  opening brief on appeal, Charles claims that, in seeking to enforce the New  Jersey judgment, Goya overlooked a procedural precondition. Since the New Jersey  judgment was not initially entered by another federal court, it could not merely  be registered in the federal district court in Puerto Rico under 28 U.S.C.   1963 (1994). Rather, enforcement was governed by Fed. R. Civ. P. 69(a),  providing that federal proceedings to enforce any out-of-state judgment of a  state court should follow the practice of the state in which the federal  district court sits.


30
Charles asserts that, under Puerto Rico law, for a foreign judgment to be  enforceable in Commonwealth courts, it must first be validated and domesticated  in an "exequatur" proceeding in the Superior Court of Puerto Rico. Ex parte  Marquez Estrella, 128 D.P.R. 243, 247-56 (1991). This proceeding allows  interested parties to raise certain limited defenses against the enforcement of  a foreign judgment. Charles says that Goya failed to have the New Jersey  judgment validated in this manner, that the New Jersey judgment was therefore  "not properly before the District Court," and that lack of an exequatur  proceeding deprived Charles of his right to challenge validation of the judgment  on the permitted grounds.


31
It may be (we take no position on the matter) that to enforce a state court  judgment in the federal district court in Puerto Rico, there must be a prior  exequatur proceeding8 or some equivalent opportunity to challenge the  non-Commonwealth judgment in the federal proceeding itself. However, Charles and  Liliane first made their exequatur argument in July 1999, more than a year and a  half after the district court had initially entered judgment against them. Thus,  this argument was not made in a timely fashion, whether viewed as subject to the  ten-day rule of Fed. R. Civ. P. 59(e) or the more relaxed one-year or  reasonable-time restrictions of Fed. R. Civ. 60(b).9


32
The exequatur objection is not one that goes to the district court's subject  matter jurisdiction and which might therefore be exempt from the ordinary  requirements of timeliness. See Sea-Land Serv., Inc. v. Ceramica Europa II,  Inc., 160 F.3d 849, 852 (1st Cir. 1998). Nor, it is worth adding, is there any  indication that Charles and Liliane were precluded from raising in the district  court any substantive objections to the enforcement of the New Jersey judgment  that might have been asserted in a Commonwealth exequatur proceeding. Charles  did claim that the New Jersey court lacked jurisdiction to enter the judgment  against him, but he did not pursue this issue on appeal in his opening brief,  and it is therefore forfeited.


33
Second, Liliane claims that the district court erred by entering a default  judgment against her and, later, by not affording her a jury trial even though  the court ultimately allowed her to present her case on the merits. The district  court entered a default against Liliane in March 1997 as a sanction for repeated  failures to comply with court orders. Liliane's earlier demand for a jury trial  was then struck on Goya's motion (no other party having made a timely request  for a jury trial). Nevertheless, at trial the district court reversed field and  allowed Liliane's counsel to offer witnesses and to present a defense, and it  then resolved the claims against her on the merits. At no time during the trial  did Liliane offer an objection to the bench trial or ask the court to reinstate  her jury trial request.


34
On this appeal, little need be said about Liliane's challenge to the original  default. Although the remedy was severe, it followed obstreperous acts and clear  advance warning from the district court, and it was not an abuse of discretion.  Cf. Faigin v. Kelly, 184 F.3d 67, 84 (1st Cir. 1999); John's Insulation, Inc. v.  L. Addison & Assocs., Inc., 156 F.3d 101, 108-10 (1st Cir. 1998). The more  troublesome question is whether, insofar as the district court proceeded to try  and decide Liliane's case on the merits, it should also have afforded her the  jury trial she originally demanded. In posing this question, we assume dubitante  that the original jury trial request was proper.10


35
Assuming that a right to jury trial otherwise existed, it was not preserved.  Once the default was effectively withdrawn, Liliane could not proceed to present  her case without telling the district court that she wanted the jury request  reinstated and then, after losing, complain that a jury should have been  afforded. This kind of mouse-trapping, whether deliberate or inadvertent, is  forbidden. Daigle v. Maine Med. Ctr., Inc., 14 F.3d 684, 687-88 (1st Cir. 1994).  A claim to a jury trial can be forfeited just like any other non-jurisdictional  request or objection.


36
Appellants present other arguments, including claims that personal jurisdiction  over Charles and Liliane was lacking, that Charles was denied adequate  discovery, that Charles was entitled to rely on Liliane's request for jury  trial, that (according to Charles) New York law does not apply, and that  misconduct by Goya warranted sanction and dismissal. However, all of these  claims have been raised only in reply briefs, and it is well-settled that the  attempt to present issues in this manner is untimely and that such claims  therefore need not be considered. Rivera-Muriente v. Agosto-Alicea, 959 F.2d  349, 354 (1st Cir. 1992).


37
Finally, the appellants argue that a 1974 contractual release given by Goya  precludes Goya's present claims. This argument was admittedly not presented to  the district court and is therefore forfeited in this court. It is doubtful that  such a defense, if not seasonably asserted, could ever be rescued by the plain  error doctrine, but in any event there is no miscarriage of justice in its  forfeiture here.


38
The appellants also have made, or at least insinuated, a variety of other  arguments; to the extent these arguments are properly before us, we believe that  they are without merit, and we reject them without detailed discussion. For the  reasons stated, the judgment of the district court is affirmed with the  clarification that insofar as the judgment permits Goya to levy against real  properties held in Liliane's name at the time of judgment, it extends only to  those real properties identified in the district court proceedings and not other  unnamed properties. Appellants have pending a motion for reconsideration of our  prior order striking various exhibits, and we now deny the motion to reconsider.


39
It is so ordered.



NOTES:


*
 Of the Ninth Circuit, sitting by designation.


1
 The New Jersey judgment was entered, In re Unanue, No. M-128817, slip op.  (N.J. Super. Ct. Ch. Div. Feb. 23, 1995), and has since been affirmed, 710 A.2d  1036, 1041 (N.J. Super. Ct. App. Div.), cert. denied, 724 A.2d 801 (N.J. 1998).


2
 In 1991, after Emperor sold a piece of real property and proceeds were  transferred to a Swiss bank account in Liliane's name, the bankruptcy court  restrained remaining sales of real property pendente lite. See Quiros-Lopez v.  Unanue-Casal (In re Unanue-Casal), 144 B.R. 604, 606-07 (D.P.R. 1992).


3
 Fairly read, the judgment encompasses another New York apartment on Park  Avenue which was the subject of evidence at trial and was held in Liliane's name  at the time of the judgment. Apart from these three real properties, it is not  clear what other real property held in Liliane's name at the time of the  judgment was meant to be included.


4
 Panama, as the state of incorporation, may well supply the presumptively  applicable legal regime for veil piercing claims; but under the Restatement  rule, apparently followed in Puerto Rico, New York law could nevertheless be  applied where, as here, Kalif Trading's business activities occurred primarily  in New York and have no connection to Panama. See Wadsworth, Inc. v.  Schwarz-Nin, 951 F. Supp. 314, 320-21 (D.P.R. 1996) (citing Restatement (Second)  of Conflict of Laws  309 (1971)).


5
 888 7th Ave. Assocs. Ltd. P'ship v. Arlen Corp., 569 N.Y.S.2d 16, 17 (N.Y.  App. Div. 1991); see also National Union Fire Ins. Co. v. Bodek, 705 N.Y.S.2d  42, 43 (N.Y. App. Div. 2000); Austin Powder Co. v. McCullough, 628 N.Y.S.2d 855,  857 (N.Y. App. Div. 1995).


6
 Duncan v. Laury, 292 N.Y.S. 138, 139-41 (N.Y. App. Div. 1937); cf. Tesmetges  v. Tesmetges, 47 B.R. 385, 390-91 (E.D.N.Y. 1984). See generally Latham v.  Father Divine, 85 N.E.2d 168, 170 (N.Y. 1949).


7
 Macina v. Macina, 455 N.E.2d 1258, 1259 (N.Y. 1983), aff'g 463 N.Y.S.2d 43  (N.Y. App. Div. 1983); Rossignol v. Silvernail, 635 N.Y.S.2d 772, 773 (N.Y. App.  Div. 1995).


8
 Compare Hibbs v. Yashar, 522 F. Supp. 247, 249-54 (D.R.I. 1981) (Rhode Island  statute requiring preliminary judicial screening of medical malpractice cases),  with Feinstein v. Massachusetts Gen. Hosp., 643 F.2d 880, 889 (1st Cir. 1981)  (Massachusetts law requiring screening of medical malpractice claims by an  administrative tribunal). See generally 19 Wright, Miller & Cooper, Federal  Practice and Procedure  4511 (1996).


9
 Neither of the amended judgments substantively altered the original judgment  or provided any other excuse for the failure to raise the exequatur issue in  timely fashion. See Berwick Grain Co. v. Illinois Dep't of Agric., 189 F.3d 556,  560 (7th Cir. 1999).


10
 Imposition of a constructive trust is equitable in nature and, thus, may not  trigger the right to a jury trial under the Seventh Amendment. See  Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 40-42 (1989); RTC v.  Pasquariello, 16 F.3d 525, 531 (3d Cir. 1994); see also Latham v. Father Divine,  85 N.E.2d 168, 170 (N.Y. 1949) ("[A] constructive trust is merely the formula  through which the conscience of equity finds expression . . . ." (internal  quotation marks and citations omitted)).